                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Crim. No. 14-123(1) (PAM/LIB)

                            Plaintiff,

v.                                                     MEMORANDUM AND ORDER

Corey Victor Bevins,

                            Defendant.


       This matter is before the Court on Defendant’s Second Amended Motion to

Vacate. (Docket No. 161.) For the following reasons, the Motion is denied.

BACKGROUND

       On June 30, 2015, Defendant pled guilty to one count of Production of Child

Pornography (Count 2), one count of Receipt of Child Pornography (Count 5), and one

count of Possession of Child Pornography (Count 9). On December 15, 2015, United

States District Court Judge Richard H. Kyle sentenced Defendant to 300 months’

imprisonment and 15 years’ supervised release. (See Docket No. 87.)

       On February 22, 2019, Defendant filed the instant Motion to vacate his sentence

under 28 U.S.C. § 2255. Defendant alleges: (1) that the Court lacked subject-matter

jurisdiction as to Count 2; (2) that his trial counsel was ineffective; and (3) that he was

subjected to double jeopardy because he was convicted of both receipt and possession of

child pornography.
DISCUSSION

       A federal prisoner may move the court which imposed his sentence to vacate, set

aside, or correct the sentence if the court lacked jurisdiction to impose the sentence, or if

the sentence was imposed in violation of the Constitution or federal law, in excess of the

maximum authorized by law, or otherwise subject to collateral attack.             28 U.S.C.

§ 2255(a). But a motion under § 2255 is available only in limited circumstances. “Relief

under 28 U.S.C. § 2255 is reserved for transgressions of constitutional rights and for a

narrow range of injuries that could not have been raised on direct appeal and, if

uncorrected, would result in a complete miscarriage of justice.” United States v. Apfel,

97 F.3d 1074, 1076 (8th Cir. 1996). “Issues raised and decided on direct appeal cannot

ordinarily be relitigated in a collateral proceeding based on 28 U.S.C. § 2255.” United

States v. Wiley, 245 F.3d 750, 752 (8th Cir. 2001).

A.     Subject-Matter Jurisdiction

       Defendant argues that there was no federal jurisdiction to prosecute Count 2 on the

White Earth Reservation until June 1, 2013. (Docket No. 161 at 2.) Defendant contends

that because his actions related to Count 2 occurred in 2012, the Government lacked

jurisdiction to charge him with that crime. Defendant also claims that the Court lacked

subject-matter jurisdiction over Count 2 because it is not a crime of “general

applicability.” (Id. at 1.)

       The Court has previously rejected Defendant’s argument. (See Docket No. 39 at

6-9.) Defendant’s jurisdictional argument refers to a request made by the White Earth

Nation of Ojibwe in 2012 for the United States to accept concurrent jurisdiction to

                                             2
prosecute violations of 18 U.S.C. §§ 1152 and 1153 within Indian country. (Def.’s Ex. 4

(Docket No. 167) at 1.) That request was granted with an effective date of June 1, 2013.

(Id.) In granting the request, the Deputy Attorney General stated that “the Federal

government will assume concurrent jurisdiction to prosecute violations of Sections 1152

and 1153, and will also retain its existing jurisdiction to prosecute crimes of general

applicability . . . .” (Id. at 2.) However, because Defendant was not charged with

violating §§ 1152 or 1153 the grant of concurrent jurisdiction does not apply to him.

Furthermore, the Eighth Circuit has repeatedly rejected similar arguments claiming that

the general criminal laws of the United States “do not apply to Indians committing crimes

against Indians in Indian country” based on § 1152. United States v. McGrady, 508 F.2d

13, 15-16 (8th Cir. 1974). Accordingly, Defendant’s argument regarding jurisdiction

based on §§ 1152 and 1553 is without merit.

       Defendant’s argument that Production of Child Pornography is not a crime of

general applicability and therefore not prosecutable is also flawed. “[F]ederal courts may

enforce general federal criminal laws against all persons, including Indians within Indian

country.”   United States v. Wadena, 152 F.3d 831, 841 (8th Cir. 1998) (emphasis

omitted). Production of Child Pornography under 18 U.S.C. §§ 2251(a) is a crime over

which there is federal jurisdiction regardless of where it occurred. Accordingly, the

Court had subject-matter jurisdiction over Count 2. 1


1
  While discussing subject-matter jurisdiction, Defendant also argues about certain
statements his attorney made and the number of videos he was charged with possessing.
Neither of these claims serve as a basis for relief under § 2255, and the Court will not
discuss them further.
                                             3
B.     Ineffective Assistance of Counsel

       To be entitled to relief based on ineffective assistance of counsel, Defendant must

show that (1) his counsel’s performance fell below an objective standard of

reasonableness and (2) there is a “reasonable probability that, but for [his] counsel’s . . .

errors, the result of the proceeding would have been different.”                Strickland v.

Washington, 466 U.S. 668, 688, 694 (1984).           The Court must evaluate a lawyer’s

performance without the benefit of hindsight, and there is a “strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.” Id.

at 689. A criminal defendant is entitled to competent representation, but the Constitution

“does not insure that defense counsel will recognize and raise every conceivable”

argument. Anderson v. United States, 393 F.3d 749, 754 (8th Cir. 2005) (quotation

omitted).

       Defendant alleges his counsel was ineffective on two different bases. “Ground

Two” of Defendant’s second amended Motion is titled: “counsel rendered ineffective

throughout District Court proceedings.” However, Defendant describes several alleged

constitutional violations regarding his arrest and presentment. To the extent Defendant

contends that these violations serve as a basis to vacate his sentence, that claim is

foreclosed because Defendant entered a voluntary guilty plea after the alleged violations

took place.    United States v. Vaughan, 13 F.3d 1186, 1187 (8th Cir. 1994) (“A

defendant’s knowing and intelligent guilty plea forecloses independent claims relating to

the deprivation of constitutional rights that occurred prior to the entry of the guilty plea.”)

(quotation omitted).

                                              4
       To the extent Defendant claims that counsel was ineffective for failing to raise

these claims, that argument is also without merit.        Counsel in fact raised similar

challenges regarding Defendant’s arrest and presentment in pretrial motions.           (See

Docket Nos. 20 and 21.)           These arguments were rejected in a Report and

Recommendation by Magistrate Judge Leo Brisbois, and Judge Richard H. Kyle adopted

the R&R over counsel’s objections.         (Docket No. 39 at 10-39; Docket No. 47.)

Accordingly, Defendant has not demonstrated that his counsel’s performance “fell below

an objective standard of reasonableness” because counsel raised these issues and argued

them to resolution. Strickland, 466 U.S. at 688.

       Defendant also alleges that his attorney was ineffective for failing to suppress

Defendant’s statements to police during a series of interviews that occurred in January

2014. However, once again the record demonstrates that counsel did in fact raise these

issues. (Docket No. 21; Docket No. 39 at 25-39.) Defendant has not established that his

counsel was ineffective.

C.     Double Jeopardy

       Defendant alleges that he was subjected to double jeopardy in violation of the

Fifth Amendment because he was convicted of both Receipt and Possession of Child

Pornography. 2 (Docket No. 161 at 10.)



2
  While discussing double jeopardy, Defendant also raises a brief argument that his
sentence was imposed unfairly, unreasonably, and in violation of the applicable
sentencing guidelines. The Eighth Circuit rejected Defendant’s arguments on direct
appeal. Issues raised and decided on direct appeal are not appropriate for collateral attack
under § 2255.
                                             5
          Defendant’s challenge is procedurally inappropriate, both because he could have,

but did not, raise the issue on direct appeal and because his guilty plea forecloses the

argument. United States v. Broce, 488 U.S. 563, 565 (1989). However, even if his claim

were not procedurally barred, it would be without merit. “To prove a double jeopardy

violation, a defendant must demonstrate that he was convicted of two offenses that are in

law and fact the same offense. . . . Convictions for both possession and receipt of the

same image violate the double jeopardy clause.” United States v. Zavesky, 839 F.3d 688,

695 (8th Cir. 2016) (quotation omitted). When “different dates and different visual

depictions of minors” are at issue in each count, there is no double jeopardy violation. Id.

at 696.

          Defendant pled guilty to Counts 5 and 9 of the Indictment. (Docket No. 1.)

Counts 5 and 9 charge Defendant based on different dates and video files. (Id. at 3, 5.)

Accordingly, these are not the same offenses and there is no double jeopardy violation.

D.        Certificate of Appealability

          The Court declines to issue a certificate of appealability. A defendant who seeks

review of an order denying a motion under 28 U.S.C. § 2255 must obtain such a

certificate, which will not be granted unless he “has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(1)(B), (c)(2); accord, e.g., Williams

v. United States, 452 F.3d 1009, 1014 (8th Cir. 2006). He must show the issues are

“debatable among reasonable jurists,” that different courts “could resolve the issues

differently,” or that the issues otherwise “deserve further proceedings.” Cox v. Norris,

133 F.3d 565, 569 (8th Cir. 1997). Defendant does not meet this exacting standard here.

                                              6
CONCLUSION

         Defendant is not entitled to relief on any of the claims raised in his Motion to

Vacate. Accordingly, IT IS HEREBY ORDERED that Defendant’s Second Amended

Motion to Vacate (Docket No. 161) is DENIED and no Certificate of Appealability will

issue.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 5, 2019
                                          s/ Paul A. Magnuson
                                          Paul A. Magnuson
                                          United States District Court Judge




                                             7
